Exhibit 10(x)

INVACARE CORPORATION

BOARD OF DIRECTORS COMPENSATION

 

Retainer Fee

   $ 60,000      

Additional Retainer Fees

     

Lead Director:

   $ 15,000      

Audit Chair:

   $ 15,000      

Compensation Chair:

   $ 15,000      

Other Committee Chairs:

   $ 10,000      

Fees for Meetings in excess of 24 in a year

   $ 1,500      

Equity Components

     Restricted stock award grant value of $90,000     
  For new directors - non-qualified stock option grant equal to
$150,000 divided by the market price on date elected

Non-Employee Director Elective Stock Option Program

    
  Non-employee directors may elect to defer all or a portion of their
following year director fees into discounted stock options